Title: From Benjamin Franklin to William Alexander, 3 November 1772
From: Franklin, Benjamin
To: Alexander, William


My Lord,
London, Nov. 3. 1772
On my Return to Town I found your Favour, with the Schemes of your Lottery, to which I wish Success, and besides ordering some Tickets for my self, I have spoken well of it on every Occasion; but I find little Inclination among my Acquaintance to engage in Lotteries at such a Distance, and one cannot be very open in promoting them, it being contrary to express Acts of Parliament, as well as offensive to Administration here, which would avail itself of all that is to be gain’d that Way. With great and sincere Esteem, I am, My Lord, Your Lordship’s most obedient and most humble Servant
B F
Lord Stirling,
